Chapman, C. J.
The indictment charges that the defendant did forge and counterfeit a certain “ accountable receipt for money and other property,” said receipt being of the tenor following, to wit: “ Boston, August 15th, 1868. Rec’d of Wm. J Dale, surgeon general of Mass., my discharge and check No. 6979, for $100. George P. Gill. Witness, Fred’k P. Cutting.” This is not an accountable receipt, for it does not acknowledge that anything has been received which is to be accounted for. Regina v. Moody, Leigh & Cave, 173. Commonwealth v. Talbot, 2 Allen, 161. Among other things which are made the subjects of forgery by the Gen. Sts. c. 162, §-1, is “ an accountable receipt for money, goods or other property.”
G. C. Starkweather 8f H. N. Sheldon, for the defendant.
C. Allen, Attorney General, for the Commonwealth.
This difference between the instrument and the name given to it constitutes a repugnance which is fatal to the indictment. 2 Bish. Crim. Proc. § 369. It is not necessary to notice the other objections which were taken. Indictment quashed.